El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Los acusados apelan de una sentencia que los declara culpables de un delito de libelo, por la cual fueron conde-nados al pago de cincuenta dólares de multa cada uno. Los autos contienen un pliego de excepciones pero no' hay ale-gato ni señalamientos de error. El pliego de excepciones sugiere varias cuestiones interesantes, que más bien son du-*295dosas y algo técnicas las cnales podrían tal vez haber sido consideradas en sus pormenores por nn hábil abogado, des-.pnés de sn debida investigación. Hemos examinado los autos basta donde ha sido necesario para estar satisfechos de qne no se ha cometido ninguna injusticia sustancial.
Como repetidas veces hemos indicado, la sentencia de la corte inferior se presume que es correcta, y el apelante está en el deber, y no este tribunal, de descubrir y establecer la existencia de cualquier error • más o menos técnico que pu-diera constituir un posible fundamento de revocación.
La sentencia apelada debe ser confirmada.

Confirmada la'sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Aldrey.